Citation Nr: 1339986	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  07-39 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania

THE ISSUE

Entitlement to VA dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel 



INTRODUCTION

The Veteran, who died in January 2007, served on active duty from April 1945 to December 1946 and from March 1947 to April 1971.  He had service in the Republics of Korea and Vietnam.  The appellant is his surviving spouse.

This case was previously before the Board of Veterans' Appeals (Board) in October 2011 and remanded for further development.  Thereafter, the case was returned to the Board for further appellate action.

In October 2013, the Veteran's representative raised contentions to the effect that the Veteran was entitled to service connection for diabetes mellitus and coronary artery disease for the purpose of obtaining accrued benefits.  Those claims have not been certified to the Board on appeal, nor has either been developed for appellate purposes.  Therefore, the Board has no jurisdiction over those claims, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2013).  However, they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran died in January 2007 due to respiratory failure as a consequence of aspiration pneumonia due to a cerebrovascular accident.

2.  At the time of the Veteran's death, service connection was in effect for hemorrhoids and varicose veins, each evaluated as non-compensably disabling.  

3.  The preponderance of the evidence shows that the Veteran's service connected hemorrhoids and varicose veins did not cause or contribute substantially to his death.  

4.  The fatal respiratory failure as a consequence of aspiration pneumonia due to a cerebrovascular accident, was first manifested many years after service, and the preponderance of the evidence shows that it is unrelated thereto.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute substantially and materially to cause the Veteran's death.  38 U.S.C.A. §§ 5103, 5103A, 1310 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.312 (2013).  

2.  The fatal respiratory failure as a consequence of aspiration pneumonia due to a cerebrovascular accident, is not the result of disease or injury incurred in or aggravated by service, nor may a cerebrovascular accident be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of her claim of entitlement to service connection for dependency and indemnity compensation.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In February 2007, VA received the appellant's claim and there is no issue as to providing an appropriate claim form or completeness of the claim.  Following the receipt of that claim, the VA notified the appellant of the information and evidence necessary to substantiate and complete her claim, including the evidence to be provided by her and notice of the evidence the RO&IC would attempt to obtain.  The notice letter was "tailored" and responded to the particulars of the appellant's application for dependency and indemnity compensation.  38 U.S.C.A. § 5103(a).  It informed her of the criteria for service connection for the cause of the Veteran's death and set forth the following:  (1) a statement of the conditions for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Following the notice to the appellant, the RO&IC fulfilled its duty to assist her in obtaining identified and available evidence necessary to substantiate her claim.  The RO&IC obtained or ensured the presence of the Veteran's service treatment records; a copy of the appellant's marriage license; the report of a May 1987 VA examination; records reflecting the Veteran's treatment at or through military medical facilities in January 2001 and March 2002; records reflecting the Veteran's treatment at or through Cooper Family Medicine from January 2004 to April 2006; records reflecting his treatment at or through Lourdes Medical Center from October 2006 through January 2007; records reflecting his treatment at or through Marcella Rehabilitation from October 2006 through January 2007; records reflecting his treatment at or through Buttonwood Hospital in January 2007; records reflecting his January 2007 treatment at the Samaritan Hospice; a copy of the Veteran's death certificate; and August 2008 and October 2011 reports of claims file reviews and opinions of a VA physician.  

In December 2007, the appellant requested a video conference with a Veterans Law Judge from the Board.  However, the following month, she withdrew that request.  She has not reinstated her request; and, therefore, that video conference will not be scheduled. Accordingly, the Board will consider her claim based on the evidence currently on file.  

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of her appeal.  She has not identified any outstanding evidence which could support her claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.


The Merits of the Appeal

The appellant argues that the Veteran's service-connected varicose vein disorder and service-connected hemorrhoid disorder caused or contribute to his death. However, there is no competent medical evidence in support of the claim, and the appeal will be denied. 

Initially, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Dependency and indemnity compensation may be awarded to a Veteran's surviving spouse, children, or parents for the Veteran's death, if the death is the result of service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death.  Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Generally, in order to establish service connection, there must be competent evidence of the fatal disability; competent evidence of a disease or injury in service; and competent evidence of a nexus between the in-service injury or disease and the fatal disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); see Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain disabilities, such as a cerebrovascular accident, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

Service connection may also be presumed for disabilities which the Secretary of VA determines to be the result of inservice exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Those disabilities consist of amyotrophic lateral amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutnea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.  Provided that they were manifested to a degree of at least 10 percent during designated time frames, service connection may be granted.  38 U.S.C.A. § 1116);38 C.F.R. § 3.307(a)(6).  

In addition to the foregoing, the applicable law and regulations provide that  service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's death certificate shows that he died in January 2007 as a result of respiratory failure due to aspiration pneumonia as a consequence of a cerebrovascular accident.  Thus, in order for the appellant to prevail, the evidence must establish that the fatal disability was related to the Veteran's military service or to the service-connected disorders.

The appellant contends that the Veteran's fatal respiratory failure due to aspiration pneumonia was first manifested in service by chronic respiratory problems, including pneumonia, chronic lung disease, and bronchitis.  She further contends that his fatal cerebrovascular accident was the result of hypertension which was first manifested by elevated blood pressure readings during the Veteran's last years of service.  In addition, the appellant states that the fatal disorders were the result of the Veteran's exposure to Agent Orange in the Republic of Vietnam.  
The appellant is competent to state what she observed during her marriage to the Veteran, as well as what the Veteran  told her of his military service experiences.  For example, she is competent to report that he was having difficulty breathing in service and that such difficulty continued after his retirement from service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In certain instances, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Federal Circuit Court discussing 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.307(b), and its prior holdings in Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)).  Such cases may occur under the following circumstances: (1) when a layperson is competent to identify the medical condition, (2) when a layperson is reporting a contemporaneous medical diagnosis, or (3) when a lay person describes symptoms which are subsequently diagnosed by a medical professional.  See Jandreau, supra.  

However, although the appellant argues that the Veteran's fatal respiratory disorder was first manifested in service, the question of whether a respiratory disorder many years after service may be related to respiratory problems in service involves a medical issue.  Therefore, the question of etiology may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316  . Further, the probative medical evidence shows that the Veteran's fatal respiratory disorder due to aspiration pneumonia as a consequence of a cerebrovascular accident is unrelated to service.  Her lay assertions have been investigated by competent medical personnel and found to be unsupportable.  Jandreau, 492 F.3d at 1376-77  . 

Competency must be distinguished from weight and credibility, which are factual determinations involving the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Veteran had pneumonia in 1934 and 1936, prior to service.  During his April 1945 service entrance examination, a chest X-ray revealed calcification in the right hilum.  The examiner found it to be of no present or future clinical significance.  Rather, the examiner found the Veteran's lungs and neurologic processes to be normal.  His blood pressure was 112/60, and there were no complaints or clinical findings of hypertension.  Thus, with respect to the fatal respiratory failure due to aspiration pneumonia and cerebrovascular accident, he was presumed to be in sound physical condition at the time he entered service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The Veteran's service treatment records show that he was treated for respiratory problems on several occasions.  For example, in February 1952, chest X-rays showed increased marking along the left costophrenic angle suggestive of pneumonitis.  From January to April 1966, the various diagnoses included chronic bronchitis, chronic lung disease, and old granulomatous disease.  

However, despite those diagnoses, the Veteran's February 1971 service retirement examination was negative for any complaints or clinical findings of a chronic, identifiable respiratory disorder.  That examination was also negative for any complaints or clinical findings of a neurologic disorder, including a cerebrovascular accident.  

A chronic, identifiable respiratory disorder was not reported until January 2001, when chest X-rays taken at the Walson Army Medical Center revealed chronic obstructive pulmonary disease and multiple calcified granulomatae.  During treatment at the Cooper Medical Center in March 2002, the Veteran was found to have bronchitis.  Pneumonia was to be ruled out and was never confirmed.  The presence of pneumonia was confirmed in October 2006, during treatment at Lourdes Medical Center.  Similarly, the presence of a cerebrovascular accident was not confirmed until 2006.  

Although the appellant contends that the Veteran's fatal respiratory disorders and cerebrovascular accident were related to his lengthy service, those contentions are not supported by the competent record.  The normal medical findings at the time of the Veteran's retirement examination, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Nevertheless, the appellant's contentions of continuing symptomatology since service were sufficient to require a review of the record and an opinion from a VA health care professional.  

In August 2008 and October 2011, a VA physician  reviewed the Veteran's claims file.  He found no relationship between the Veteran's service and  respiratory failure due to aspiration pneumonia or his fatal cerebrovascular accident.  The examiner noted that the Veteran's lung symptoms in service was not relevant to his death.  He also noted that the aspiration pneumonia was a known complication of dysphagia, a disorder sustained by the Veteran as a result of his postservice cerebrovascular accident.  In addition, the VA physician stated that there was no scientific evidence of any etiologic relationship between the Veteran's service-connected varicose veins or hemorrhoids and the fatal respiratory failure due to aspiration pneumonia caused by his cerebrovasacular accident.  

In September 2011, the appellant, through her representative, raised contentions to the effect that the Veteran had hypertension which was first manifested in service and that it ultimately led to the cerebrovascular accident.  She argued that the service connected varicose veins had weakened the Veteran's vascular system and that the combination of the Veteran's hypertension and weakened vascular system caused his cerebrovascular accident.  

During retirement examinations in June 1966, February 1967, and June 1968, the Veteran's blood pressure readings were 130/86, 126/78, and 150/100, respectively.  In February 1967, the Veteran reported a history of high or low blood pressure, and the examiner noted that the Veteran had a history of hypertensive readings.  In October 1968, it was 114/90, and during a periodic physical examination in August 1970, it was 138/90.  In February 1971, the Veteran underwent two additional retirement examinations.  Again, he reported a history of high or low blood pressure, and his blood pressure readings were 126/78 and 140/90.  

Despite the elevated blood pressure readings during his last 5 years of active duty, his electrocardiograms were normal, and there was no diagnosis of hypertension or evidence that the Veteran was taking medication for hypertension.

In March 1987, the Veteran filed a claim of entitlement to service connection for hypertension.  During a VA examination in May 1987, it was noted that he had had high blood pressure since 1980 and that it had been treated at Walson Army Hospital, intermittently, with medication.  

In November 2010, the VA physician noted the Veteran's intermittent elevated blood pressure readings during his last years of service.  However, he also noted the absence of a diagnosis and the lack of treatment with medication for approximately 9 years after the Veteran's separation from service.  In addition, he stated that the EKG performed at the time of the Veteran's retirement from service was negative for any evidence of hypertensive changes.  Therefore, the VA physician concluded that it was less likely than not that the Veteran hypertension actually started on active duty and led to the fatal cerebrovascular accident.  

Finally, the appellant also contends that the Veteran's fatal respiratory disorder, aspiration pneumonia, and hypertension leading to a cerebrovascular accident were also the result of his exposure to Agent Orange in service and that service connection may, therefore, be established on that basis.

By virtue of his service in the Republic of Vietnam, the Veteran is presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  As noted above, however, none of the fatal disorders are presumed to be the result of Agent Orange exposure.  38 U.S.C.A. § 1116);38 C.F.R. § 3.307(a)(6).  While the law does not preclude an appellant from establishing service connection with proof of direct causation,  there is no competent evidence of a link between any of the fatal disorders and service.  

The appellant's representative contends that at the time of the Veteran's death, the Veteran had diabetes mellitus and coronary artery disease.  He notes that those disorders are presumed to be the result of Agent Orange exposure and suggests that they contributed to the Veteran's death.  As above, however, the question of whether the Veteran's diabetes mellitus and coronary artery disease contributed substantially and materially to cause his death involves a medical issue.  Therefore, it may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316  . Further, the probative medical evidence is negative for a nexus between the Veteran's death and diabetes mellitus or coronary artery disease.  

The preponderance of the competent evidence of record is against a nexus between the Veteran's death and his military service or between his death and his service-connected disorders.  Dependency and indemnity compensation is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the appellant's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.102 (2013). 







ORDER

Entitlement to VA dependency and indemnity compensation is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


